FILED
                            NOT FOR PUBLICATION
                                                                             DEC 21 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KAREN AMARAL,                                    No.    15-35277

              Plaintiff-Appellant,               D.C. No. 3:13-cv-05900-BHS

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                          Submitted December 19, 2017**


Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Karen Amaral appeals the district court’s affirmance of the Commissioner of

Social Security’s denial of her application for disability insurance benefits under

Title II of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 42 U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827 F.3d 872, 875

(9th Cir. 2016), and we affirm.

      The administrative law judge (“ALJ”) did not err in evaluating the medical

evidence from treating psychologist Dr. Monson. Despite Amaral’s contentions to

the contrary, the ALJ provided specific and legitimate reasons supported by

substantial evidence in the record to discount Dr. Monson’s opinion that Amaral’s

mental health symptoms would prevent her from engaging in gainful employment

ever again. The ALJ pointed out that Dr. Monson’s opinion was (1) inconsistent

with his own initial mental status examination of Amaral, (2) conflicted with the

opinions of two examining physicians and one consulting physician, and (3)

depended in part on Amaral’s subjective reported symptoms, which the ALJ had

also discounted.

      Although Amaral argues Dr. Monson’s initial examination was simply a

starting pointing from which he measured continuing deterioration, evidence from

other physicians from the same time that Dr. Monson indicated Amaral’s condition

was deteriorating contradicts the assertion that Amaral’s mental health was

declining during this period. The ALJ was responsible for resolving these conflicts

in the medical evidence, see Tommasetti v. Astrue, 533 F.3d 1035, 1041-42 (9th

Cir. 2008), and because the evidence was “susceptible to more than one rational


                                         2
interpretation, the ALJ’s decision should be upheld,” Ryan v. Comm’r Soc. Sec.

Admin., 528 F.3d 1194, 1198 (9th Cir. 2008) (citation and internal quotation marks

omitted). Amaral essentially advocates for the Court to reweigh the medical

evidence and arrive at a different conclusion than the ALJ; however, she has not

established that the ALJ failed to support this decision with substantial evidence or

committed a legal error, as required to reverse the ALJ’s decision. See Attmore v.

Colvin, 827 F.3d 872, 875 (9th Cir. 2016).

      The ALJ also did not err in discounting Amaral’s testimony concerning the

extent of her symptoms and their limiting effects. The ALJ applied the requisite

two-step framework and cited specific, clear, and convincing reasons for

discounting portions of her testimony. See Treichler v. Comm’r Soc. Sec. Admin.,

775 F.3d 1090, 1102 (9th Cir. 2014). The ALJ explained that: Amaral’s daily

activities cut against her allegations concerning the limiting effects of her

symptoms; Amaral refused to undergo treatment recommended by her physician;

there was a lack of medical evidence supporting Amaral’s alleged symptoms and

limitations; Amaral was not always truthful with medical professionals; and

evidence indicated Amaral had exaggerated some of her symptoms.

      Amaral asserts that treating psychologist Dr. Monson found her credible and

that the ALJ should defer to this conclusion. However, determining the extent to


                                           3
which a claimant is credible is the province of the ALJ, who must consider the

entire case record to come to a conclusion. See Valentine v. Comm’r Soc. Sec.

Admin., 574 F.3d 685, 693 (9th Cir. 2009) (citing Morgan v. Comm’r Soc. Sec.

Admin., 169 F.3d 595, 599 (9th Cir. 1999)); SSR 16-3P, 2016 WL 1119029, at *4;

accord SSR 96-7P, 1996 WL 374186, at *1. Amaral also argues that her

“commentary” outside her office visits with Dr. Monson “should not be taken as

particularly informative” because she was diagnosed depressive with psychotic

features, and the ALJ failed to account for this diagnosis in assessing Amaral’s

testimony. However, the ALJ included this information in finding Amaral had

severe impairments, including “major depressive disorder” and “personality

disorder.” In addition, this argument simply invites the Court to reweigh the

evidence and arrive at a different conclusion than the ALJ; however, the Court will

uphold the ALJ’s rational interpretation of the evidence. See Ryan, 528 F.3d at

1198.

        AFFIRMED.




                                          4